UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7020



ANTHONY BURNSIDE,

                                               Plaintiff - Appellant,


          versus


WARDEN WILLIAM M. WHITE; ASSOCIATE WARDEN R.
REED;   CAPTAIN   D.   BECKWITH;  LIEUTENANT
RODERICK; SARGEANT F. THOMAS; SARGEANT S.
TOLAND,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-04-22609-6)


Submitted:   October 18, 2005              Decided:   October 25, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Bernard Burnside, Appellant Pro Se. Daniel Roy Settana,
Jr., John Eric Kaufmann, MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony Burnside, a South Carolina inmate, appeals the

district     court’s    order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Burnside v. White, No. CA-04-22609-6 (D.S.C.

June 13, 2005).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -